PER CURIAM.
This is an appeal from a summary denial by the trial court of the appellant’s rule 3.850 motion for post-conviction relief.
We conclude that two grounds raised by appellant have merit. Accordingly, we reverse and remand for an evidentiary hearing, or for attachment of portions of the record conclusively showing that appellant is not entitled to relief on the following two issues only: (1) Whether trial defense counsel was ineffective in failing to impeach the confidential informant with his prior inconsistent statement that appellant left the motel room with the cocaine; and (2) Whether trial defense counsel was ineffective in failing to request jury instructions on lesser included offenses.
GLICKSTEIN, C.J., and ANSTEAD and GUNTHER, JJ., concur.